Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/28/2021 has been considered by the examiner.

Response to Amendment
Applicant’s amendment including amended claims filed on 07/26/2021 has been entered.
Claims 1-20 have been examined.
Claim objections have been withdrawn.

Response to Arguments
Applicant’s arguments, filed on 07/26/2021, with respect to the rejection(s) of claim(s) under 35 U.S.C. 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Khandani et al. (US 20040233846 A1), Umina et al. (US 5193071), Gupta (US 5317734) and Hoffman (US 7631193 B1).
As per independent claims 1 and 14, the applicant contends that Wu et al. (US 20160127276 A1) do not teach or suggest a first plurality of processors and a second plurality of processors performing different operations in parallel.
The examiner would like to point out that a new prior art Gupta (US 5317734) teaches a first plurality of processors and a second plurality of processors performing different operations in 
The applicant contends that Wu et al. (US 20160127276 A1) do not teach the first plurality of processors "each configured to independently and asynchronously perform a first set of operations that involve..." Thus, each of the first plurality of processors perform the first set of operations. 
The examiner would like to point out that a new prior art Umina et al. (US 5193071) teach that the first plurality of processors, each configured to independently and asynchronously perform a first set of operations (col. 5, lines 36-39, two processors, each processor can perform operations independently and asynchronously from the other processor).
The applicant contends that Akahane does not teach or suggest receiving the flow representations from the first plurality of processors, or identifying and aggregating common flows across the flow representations into an aggregated flow representation.
The examiner would like to point out that a new prior art Khandani et al. (US 20040233846 A1) teach receiving the flow representations, or identifying and aggregating common flows across the flow representations into an aggregated flow representation (fig. 2, paragraph 24, FIG. 2 illustrates the formation of aggregates. An aggregate is a set of flows that have at least one link or node in common in their path from source to destination and having a common property among all packets belonging to the flows. If all traffic at router 200 from sources 232, 234, 236, 237, and 238 are directed to a single destination, e.g., a web server on the Internet, an aggregate 240 may be formed from the flows from those sources. The common property of the flows defining the aggregate 240 is the common destination of the packets within the flows).
Umina et al. (US 5193071) teach the first plurality of processors (col. 5, lines 36-39, two processors).

As per independent claim 15, the applicant contends that Kurita does not teach or suggest reading a content specification for a particular type of the data packets, wherein the content specification indicates how to construct unique transaction keys for the particular type of data packet. 
The examiner would like to point out that a new prior art Hoffman (US 7631193 B1) teaches reading a content specification for a particular type of the data packets, wherein the content specification indicates how to construct unique transaction keys for the particular type of data packet (col. 65, lines 7-18, the Message Decrypt Module's (MDM) task is to reconstruct the DUKPT transaction key and with it decrypt the biometric data of the packet. The MDM constructs the DUKPT transaction key using the packet's sequence number as the DUKPT transaction counter, the upper 22 bits of the BIA hardware identification code as the DUKPT tamper resistant security module (or "TRSM") Identification, and the low 10 bits of the BIA hardware identification code as the DUKPT Key Set Identification).

Claim Objections
Claims 8-9 are objected to because of the following informalities:
In line 2 of claim 8, “plurality of processors reads” should be corrected to -- plurality of processors [[reads]] read.  Appropriate correction is required.
Any claim which is not specifically objected above is objected due to its dependency on an objected claim.

Claim 10 is objected to because of the following informalities: 
In line 2 of claim 10, “the second plurality perform operations” should be corrected to -- the second plurality of processors perform operations--. Appropriate correction is required.

Claim 19 is objected to because of the following informalities:
read.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”) in view of Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Khandani et al. (US 20040233846 A1, “Method for quantifying responsiveness of flow aggregates to packet drops in communication network”), Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”), Umina et al. (US 5193071, “Memory apparatus for multiple processor systems”) and Gupta (US 5317734, “Method of synchronizing parallel processors employing channels and compiling method minimizing cross-processor data dependencies”).

As per claim 1, Wu et al. teach a system comprising: a network interface module configured to capture data packets into a binary format (para. 106, a packet capture system, a network interface card, capturing packets); non-volatile memory configured to temporarily store the data packets received by way of the network interface module in the binary format (para. 73, packet buffers used to receive packets flowing through the network and temporarily store received packets; para. 63, buffers occupy physically contiguous memory); reading a chunk of data packets from the non-volatile memory (para. 66, chunk, packets, processing).
However Wu et al do not explicitly teach identifying flows of the data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows; an interface to a database and writing, by way of the interface, information from the aggregated flow representation to the database.
Akahane et al. in an analogous art teach identifying flows of data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows (fig. 11, para. 72, FIG. 11 shows the structure of the high-speed flow table 1100. The flow table 1100 holds one or more entries comprised of a flow entry number field 1101, a flow condition field 1102, and a statistic information field 1104. The flow entry number field 1101 is information relating to a flow condition field 1102, a statistic information field 1104, the flow condition field 1102 shown in FIG. 11, is a combination of the source IP address, the destination IP address, the host (upper layer) protocol, the TOS, the source port number, and the destination source port number (header and metadata)); an interface to a database and writing, by way of the interface, information from the aggregated flow representation to the database (para. 23, statistics collection device, statistical values from a large number of flow samplings can be collected, storage means).

identifying flows of the data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows; an interface to a database and writing, by way of the interface, information from the aggregated flow representation to the database as taught by Akahane et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to represent packet flows with different characteristics to Wu et al.’s system.
Wu et al. and Akahane et al. do not explicitly teach receiving the flow 
representations, identifying and aggregating common flows across the flow representations into an aggregated flow representation.
Khandani et al. in an analogous art teach receiving the flow representations, identifying and aggregating common flows across the flow representations into an aggregated flow representation (fig. 2, paragraph 24, FIG. 2 illustrates the formation of aggregates. An aggregate is a set of flows that have at least one link or node in common in their path from source to destination and having a common property among all packets belonging to the flows. If all traffic at router 200 from sources 232, 234, 236, 237, and 238 are directed to a single destination, e.g., a web server on the Internet, an aggregate 240 may be formed from the flows from those sources. The common property of the flows defining the aggregate 240 is the common destination of the packets within the flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al. and Akahane et al. the ability to include receiving the flow representations, identifying and aggregating common flows across the 
Wu et al., Akahane et al. and Khandani et al. do not explicitly teach based on 
a filter specification, removing one or more of the flows from the aggregated flow representation. 
Hofmeister et al. in an analogous art teach based on a filter specification, removing one or more of the flows from the aggregated flow representation (para. 414, packet filter table, remove the flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al. and Khandani et al. the ability to include based on a filter specification, removing one or more of the flows from the aggregated flow representation as taught by Hofmeister et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to select packet flows with particular number of data packets to Wu et al.’s, Akahane et al.’s and Khandani et al.’s system.
Wu et al., Akahane et al., Khandani et al. and Hofmeister et al. do not explicitly teach
a first plurality of processors, each configured to independently and asynchronously perform a first set of operations.
Umina et al. in an analogous art teach a first plurality of processors, each configured to independently and asynchronously perform a first set of operations (col. 5, lines 36-39, two 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al. and Hofmeister et al. the ability to include a first plurality of processors, each configured to independently and asynchronously perform a first set of operations as taught by Umina et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide a plurality of independent processors to Wu et al.’s, Akahane et al.’s and Khandani et al.’s and Hofmeister et al.’s system.
Wu et al., Akahane et al., Khandani et al., Hofmeister et al. and Umina et al. 
do not explicitly teach a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations.
Gupta in an analogous art teaches a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations (col. 5, lines 67-68, sequences of operations which can be performed in parallel on different processors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al. and Umina et al. the ability to include a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations as taught by Gupta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform parallel operations on different 

As per claim 2, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta teach additional limitations.
Akahane et al. teach that identifying the flows comprises: identifying, as the flows, respective subsets of the data packets within the chunk that have particular combinations of header field values; and representing each of the flows as an entry in the intermediate format (fig. 11, para. 72, the flow condition field 1102, a combination of the source IP address, the destination IP address, the host (upper layer) protocol, the TOS, the source port number, and the destination source port number (header field values)) for flow entry no. f1, f2 and f3.)

As per claim 3, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta teach additional limitations.
Akahane et al. teach that the header information is from one or more of data link layer, network layer, and transport layer fields (para. 72, the source IP address, the destination IP address (the network layer), header information.)

As per claim 4, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta teach additional limitations.
Akahane et al. teach that the header information comprises data link addresses, network addresses, or transport layer port numbers (para. 72, the source IP address, the destination IP address (network addresses), header information.)

As per claim 5, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta teach additional limitations.
Akahane et al. teach that the metadata associated with the data packets include one or more of a count of the data packets or a count of bytes in the data packets, a device identifier for the system, or a physical port through which the data packets were received by the system (para. 57, the packet belonging to the flow, TCP, the source port number is SPRT1, the destination port number is DPRT3 (metadata).)

As per claim 6, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta teach additional limitations.
Akahane et al. teach that aggregating the common flows across the flow representations into the aggregated flow representation comprises summing respective packet counts or byte counts from the common flows in the aggregated flow representation (fig. 8, para. 64, the statistic information for collection is the number of received packets belonging to each flow (the packet count) (801), the total sum of the number of bytes for packet belonging to that flow (the byte count) (802).

As per claim 7, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta teach additional limitations.
Akahane et al. teach that identifying flows of data packets within the chunk comprises calculating, based on header field values of the data packets within the chunk, respective hash values, wherein the hash values uniquely denote respective flows to which the data packets belong (para. 143, calculating a hash value according to an appropriate hash function from the header information in the received packet, and then selecting a dedicated statistic collection processing based on the hash value).

As per claim 10, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta teach additional limitations.
Akahane et al. teach that different processors of the second plurality perform operations each of: identifying and aggregating common flows (para. 64, in fig. 8, the statistic information for collection is the number of received packets belonging to each flow (the packet count) (801), the total sum of the number of bytes for packet belonging to that flow (the byte count) (802).); and writing the information from the aggregated flow representation to the database (para. 23, statistics collection device, statistical values from a large number of flow samplings can be collected, storage means.)
Hofmeister et al. teach removing the one or more of the flows from the aggregated flow representation (para. 414, packet filter table, remove the flows).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Khandani et al. (US 20040233846 A1, “Method for quantifying responsiveness of flow aggregates to packet drops in communication network”), Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”), Umina et al. (US 5193071, “Memory apparatus for multiple processor systems”) and Gupta (US 5317734, “Method of synchronizing parallel processors employing channels and compiling method minimizing cross-processor data dependencies”) as applied to claim 1 above, and further in view of Maciocco et al. (US 20140071866 A1, “OPTIMIZING SEMI-ACTIVE WORKLOADS”).


However Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta do not explicitly teach that a further plurality of processors reads the data packets from the network interface module in hard real-time with latencies within a first threshold.
Maciocco et al. in an analogous art teach that a further plurality of processors reads the data packets from the network interface module in hard real-time with latencies within a first threshold (para. 27, Network interface may be configured to receive, during a time duration, a plurality of data packets; the plurality of data packets comprises a stream, the magnitude of the time duration may be specific to the data stream that incorporates the plurality of data packets. The magnitude of the time duration may reflect the amount of latency, a latency threshold that the data stream can tolerate).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta the ability to include a further plurality of processors reads the data packets from the network interface module in hard real-time with latencies within a first threshold as taught by Maciocco et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to control number of packets received at the network interface module in certain time interval to Wu et al.’s, Akahane et al.’s, Khandani et al.’s, Hofmeister et al.’s, Umina et al.’s and Gupta’s system.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE  as applied to claim 8 above, and further in view of  Sander et al. (US 6571318 B1, “Stride based prefetcher with confidence counter and dynamic prefetch-ahead mechanism”).

As per claim 9, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al., Gupta and Maciocco et al. substantially teach the claimed invention described in claim 8 (as rejected above).
However Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al., Gupta and Maciocco et al. do not explicitly teach that the first set of operations and the second set of operations are performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold.
Sander et al. in an analogous art teach that the first set of operations and the second set of operations are performed in soft real-time with average latency within a second threshold, wherein the second threshold is greater than the first threshold (col. 11, lines 16-23, operation, latency, a second threshold greater than the first threshold).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al., Gupta and Maciocco et al. the ability to include the first set of .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Khandani et al. (US 20040233846 A1, “Method for quantifying responsiveness of flow aggregates to packet drops in communication network”), Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”), Umina et al. (US 5193071, “Memory apparatus for multiple processor systems”) and Gupta (US 5317734, “Method of synchronizing parallel processors employing channels and compiling method minimizing cross-processor data dependencies”) as applied to claim 1 above, and further in view of NISHI (US 20160156516 A1, “MONITORING DEVICE, METHOD, AND MEDIUM”).

As per claim 11, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta do not explicitly teach that the filter specification passes the flows that match a whitelist or the filter 
NISHI in an analogous art teaches that the filter specification passes the flows that match a whitelist or the filter specification passes the flows that are in a set of top m flows in terms of number of the data packets or number of bytes, wherein m is between 1 and 10,000 (para. 184, flow, the number of received packets is 10,000).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta the ability to include the filter specification passes the flows that match a whitelist or the filter specification passes the flows that are in a set of top m flows in terms of number of the data packets or number of bytes, wherein m is between 1 and 10,000 as taught by NISHI since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to allow packet flows with certain number of data packets to Wu et al.’s, Akahane et al.’s, Khandani et al.’s, Hofmeister et al.’s, Umina et al.’s and Gupta’s system.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Khandani et al. (US 20040233846 A1, “Method for quantifying responsiveness of flow aggregates to packet drops in communication network”), Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”), Umina et al. (US 5193071, “Memory apparatus for multiple processor  as applied to claim 1 above, and further in view of Gamage et al. (US 20110026406 A1, “APPARATUS AND METHODS FOR CAPTURING DATA PACKETS FROM A NETWORK”).

As per claim 12, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta
do not explicitly teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system.
Gamage et al. in an analogous art teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system (para. 45, sampled data packet forwarding path comprises circuitry, a data sampling circuit that samples received data packets and forwards only a subset of the received data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta the ability that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system as taught by Gamage et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to process data packets sequentially with one .

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Khandani et al. (US 20040233846 A1, “Method for quantifying responsiveness of flow aggregates to packet drops in communication network”), Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”), Umina et al. (US 5193071, “Memory apparatus for multiple processor systems”) and Gupta (US 5317734, “Method of synchronizing parallel processors employing channels and compiling method minimizing cross-processor data dependencies”) as applied to claim 1 above, and further in view of van Riel (US 20070061492 A1, “ZERO-COPY NETWORK I/O FOR VIRTUAL HOSTS”) and Hartwich (US 20110145491 A1, “METHOD FOR CONTROLLING ACCESS TO REGIONS OF A MEMORY FROM A PLURALITY OF PROCESSES AND A COMMUNICATION MODULE HAVING A MESSAGE MEMORY FOR IMPLEMENTING THE METHOD”).

As per claim 13, Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta substantially teach the claimed invention described in claim 1 (as rejected above).
However Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta do not explicitly teach a further plurality of processors configured to provide a virtual machine, wherein a packet processing application is executable on the virtual machine, and wherein a zero copy forwarding buffer.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al. and Gupta the ability to include a further plurality of processors configured to provide a virtual machine, wherein a packet processing application is executable on the virtual machine, and wherein a zero copy forwarding buffer as taught by van Riel since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity for zero packet loss transfer of packets from a storage to an application to Wu et al.’s, Akahane et al.’s, Khandani et al.’s, Hofmeister et al.’s, Umina et al.’s and Gupta’s system.
Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al., Gupta
and van Riel do not explicitly teach the packet processing application to read data packets from the non-volatile memory without packet loss.
Hartwich in an analogous art teach the packet processing application to read data packets from the non-volatile memory without packet loss (abstract, access the data packets stored in the memory without any loss of data; paragraph 23, data packets stored in the memory, processes are able to access the data packets without any loss of data).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al., Umina et al., Gupta and van Riel the ability to include the packet processing application to read data packets from the non-volatile memory without packet loss as taught by .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”) in view of Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Khandani et al. (US 20040233846 A1, “Method for quantifying responsiveness of flow aggregates to packet drops in communication network”), Hofmeister et al. (US 20040156313 A1, “Method and apparatus for performing data flow ingress/egress admission control in a provider network”), Umina et al. (US 5193071, “Memory apparatus for multiple processor systems”) and Gupta (US 5317734, “Method of synchronizing parallel processors employing channels and compiling method minimizing cross-processor data dependencies”).

As per claim 14, Wu et al. teach a computer-implemented method comprising: reading a chunk of data packets from a non-volatile memory (para. 66, chunk, packets, processing); wherein the data packets were received by way of a network interface module in a binary format (para. 106, a packet capture system, a network interface card, capturing packets); and wherein the non-volatile memory is configured to temporarily store the data packets (para. 73, packet buffers used to receive packets flowing through the network and temporarily store received packets; para. 63, buffers occupy physically contiguous memory).

Akahane et al. in an analogous art teach identifying flows of the data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows (fig. 11, para. 72, FIG. 11 shows the structure of the high-speed flow table 1100. The flow table 1100 holds one or more entries comprised of a flow entry number field 1101, a flow condition field 1102, and a statistic information field 1104. The flow entry number field 1101 is information relating to a flow condition field 1102, a statistic information field 1104, the flow condition field 1102 shown in FIG. 11, is a combination of the source IP address, the destination IP address, the host (upper layer) protocol, the TOS, the source port number, and the destination source port number (header and metadata)); and writing, by way of an interface, information from the aggregated flow representation to a database (para. 23, statistics collection device, statistical values from a large number of flow samplings can be collected, storage means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al. the ability to include identifying flows of the data packets within the chunk, and generating flow representations for the flows, wherein the flow representations are in an intermediate format that aggregates header information and metadata associated with the data packets respectively corresponding to the flows; and writing, by way of an interface, information from the aggregated flow representation to a database as taught by Akahane et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Wu et al. and Akahane et al. do not explicitly teach receiving the flow representations, 
identifying and aggregating common flows across the flow representations into an aggregated flow representation.
Khandani et al. in an analogous art teach receiving the flow representations, identifying and aggregating common flows across the flow representations into an aggregated flow representation (fig. 2, paragraph 24, FIG. 2 illustrates the formation of aggregates. An aggregate is a set of flows that have at least one link or node in common in their path from source to destination and having a common property among all packets belonging to the flows. If all traffic at router 200 from sources 232, 234, 236, 237, and 238 are directed to a single destination, e.g., a web server on the Internet, an aggregate 240 may be formed from the flows from those sources. The common property of the flows defining the aggregate 240 is the common destination of the packets within the flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al. and Akahane et al. the ability to include receiving the flow representations, identifying and aggregating common flows across the flow representations into an aggregated flow representation as taught by Khandani et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide an aggregate of common flows to Wu et al.’s and Akahane et al.’s system.
Wu et al., Akahane et al. and Khandani et al. do not explicitly teach based on 
a filter specification, removing one or more of the flows from the aggregated flow representation. 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al. and Khandani et al. the ability to include based on a filter specification, removing one or more of the flows from the aggregated flow representation as taught by Hofmeister et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to select packet flows with particular number of data packets to Wu et al.’s, Akahane et al.’s and Khandani et al.’s system.
Wu et al., Akahane et al., Khandani et al. and Hofmeister et al. do not explicitly teach
performing, by each of a first plurality of processors in an independent and asynchronous fashion, a first set of operations.
Umina et al. in an analogous art teach performing, by each of a first plurality of processors in an independent and asynchronous fashion, a first set of operations (col. 5, lines 36-39, two processors, each processor can perform operations independently and asynchronously from the other processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al. and Hofmeister et al. the ability to include performing, by each of a first plurality of processors in an independent and asynchronous fashion, a first set of operations as taught by Umina et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of 
Wu et al., Akahane et al., Khandani et al., Hofmeister et al. and Umina et al. 
do not explicitly teach performing, by each of a second plurality of processors, a second set of operations in parallel to the first set of operations.
Gupta in an analogous art teaches performing, by each of a second plurality of processors, a second set of operations in parallel to the first set of operations (col. 5, lines 67-68, sequences of operations which can be performed in parallel on different processors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Akahane et al., Khandani et al., Hofmeister et al. and Umina et al. the ability to include performing, by each of a second plurality of processors, a second set of operations in parallel to the first set of operations as taught by Gupta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to perform parallel operations on different processors to Wu et al.’s, Akahane et al.’s, Khandani et al.’s, Hofmeister et al.’s and Umina et al.’s system.

Claims 15, 16, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over 
Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”) in view of Hoffman (US 7631193 B1, “Tokenless identification system for authorization of electronic transactions and electronic transmissions”), Dumitrescu et al. (US 20150341473 A1, “PACKET FLOW CLASSIFICATION”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Umina et al. (US 5193071, “Memory 

As per claim 15, Wu et al. teach a system comprising: a network interface module configured to capture data packets into a binary format (para. 106, a packet capture system, a network interface card, capturing packets); non-volatile memory configured to temporarily store the data packets received by way of the network interface module in the binary format (para. 73, packet buffers used to receive packets flowing through the network and temporarily store received packets; para. 63, buffers occupy physically contiguous memory); reading a chunk of the data packets from the non-volatile memory (para. 66, chunk, packets, processing); filtering the data packets within the chunk so that a subset of the data packets remain (para. 58, distributes packets to cores based on a per-flow policy).
However Wu et al. do not explicitly teach reading a content specification for a particular type of the data packets, wherein the content specification indicates how to construct unique transaction keys for the particular type, and decoding the data packets in the subset from the binary format to an intermediate format based on the content specification, wherein the intermediate format includes a transaction key.
Hoffman in an analogous art teaches reading a content specification for a particular type of the data packets, wherein the content specification indicates how to construct unique transaction keys for the particular type, and decoding the data packets in the subset from the binary format to an intermediate format based on the content specification, wherein the intermediate format includes a transaction key (col. 65, lines 7-18, the Message Decrypt Module's (MDM) task is to reconstruct the DUKPT transaction key and with it decrypt the biometric data of the packet. The MDM constructs the DUKPT transaction key using the packet's sequence number as the DUKPT transaction counter, the upper 22 bits of the BIA hardware identification code as the 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al. the ability to include reading a content specification for a particular type of the data packets, wherein the content specification indicates how to construct unique transaction keys for the particular type, and decoding the data packets in the subset from the binary format to an intermediate format based on the content specification, wherein the intermediate format includes a transaction key as taught by Hoffman since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to decode the data packets for analyzing packet content to Wu et al.’s system.
Wu et al. and Hoffman do not explicitly teach receiving the data packets as
decoded by the first plurality of processors, storing, in a hash table indexed by the transaction key, the data packets as decoded in the intermediate format.
Dumitrescu et al. in an analogous art teach receiving the data packets as decoded by the first plurality of processors, storing, in a hash table indexed by the transaction key, the data packets as decoded in the intermediate format (para. 67, received data packets, store, hash table, mapping a plurality of keys to corresponding traffic flows).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al. and Hoffman the ability to include receiving the data packets as decoded by the first plurality of processors, storing, in a hash table indexed by the transaction key, the data packets as decoded in the intermediate format as taught by Dumitrescu et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same 
Wu et al., Hoffman and Dumitrescu et al. do not explicitly teach reading the data 
packets as stored, analyzing the data packets as read to identify a pre-determined set of characteristics, an interface to a database; and writing, by way of the interface, the characteristics identified by the analysis to the database.
Akahane et al. in an analogous art teach reading the data packets as stored, analyzing the data packets as read to identify a pre-determined set of characteristics (fig. 7, para. 63, the source IP address, the destination IP address, the host protocol, the source port number and destination port number for packets); an interface to a database; and writing, by way of the interface, the characteristics identified by the analysis to the database (para. 23, statistics collection device, statistical values from a large number of flow samplings can be collected, storage means).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Hoffman and Dumitrescu et al. the ability to include reading the data packets as stored, analyzing the data packets as read to identify a pre-determined set of characteristics, an interface to a database; and writing, by way of the interface, the characteristics identified by the analysis to the database as taught by Akahane et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to analyze data packets with different characteristics to Wu et al.’s, Hoffman’s and Dumitrescu et al.’s system.
Wu et al., Hoffman, Dumitrescu et al. and Akahane et al. do not explicitly teach
a first plurality of processors, each configured to independently and asynchronously perform a first set of operations.
plurality of processors, each configured to independently and asynchronously perform a first set of operations (col. 5, lines 36-39, two processors, each processor can perform operations independently and asynchronously from the other processor).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Hoffman, Dumitrescu et al. and Akahane et al. the ability to include a first plurality of processors, each configured to independently and asynchronously perform a first set of operations as taught by Umina et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to provide a plurality of independent processors to Wu et al.’s, Hoffman’s, Dumitrescu et al.’s and Akahane et al.’s system.
Wu et al., Hoffman, Dumitrescu et al., Akahane et al. and Umina et al. do not explicitly
teach a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations.
Gupta in an analogous art teaches a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations (col. 5, lines 67-68, sequences of operations which can be performed in parallel on different processors).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Hoffman, Dumitrescu et al., Akahane et al. and Umina et al. the ability to include a second plurality of processors, each configured to perform a second set of operations in parallel to the first set of operations as taught by Gupta since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide 

As per claim 16, Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta teach the additional limitations.
Akahane et al. teach that the content specification defines an arrangement of fields within the particular type, and wherein the transaction key is based on values from one or more of the fields (para. 143, calculating a hash value (transaction key) according to an appropriate hash function from the header information (arrangement of fields) in the received packet, and then selecting a dedicated statistic collection processing based on the hash value).

As per claim 17, Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta teach the additional limitations.
Dumitrescu et al. teach that decoding the data packets in the subset from the binary format to the intermediate format comprises: converting the content specification to a table that can be programmatically introspected; mapping values of fields of the data packets in the subset to entries in the table; and converting the entries in the table to the intermediate format (para. 67, a hash table, mapping a plurality of keys to corresponding traffic flows, a flow classification on received data packets, a key, received data packet.)

As per claim 18, Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta teach the additional limitations.
Akahane et al. teach that the pre-determined set of characteristics includes timing characteristics, packet count characteristics, byte count characteristics, or values in fields of the 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Hoffman (US 7631193 B1, “Tokenless identification system for authorization of electronic transactions and electronic transmissions”), Dumitrescu et al. (US 20150341473 A1, “PACKET FLOW CLASSIFICATION”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Umina et al. (US 5193071, “Memory apparatus for multiple processor systems”) and Gupta (US 5317734, “Method of synchronizing parallel processors employing channels and compiling method minimizing cross-processor data dependencies”)
as applied to claim 15 above, and further in view of Maciocco et al. (US 20140071866 A1, “OPTIMIZING SEMI-ACTIVE WORKLOADS”).

As per claim 19, Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta substantially teach the claimed invention described in claim 15 (as rejected above).
However Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta do not explicitly teach that a further plurality of processors reads the data packets from the network interface module in hard real-time with latencies within a first threshold.
Maciocco et al. in an analogous art teach that a further plurality of processors reads the data packets from the network interface module in hard real-time with latencies within a first threshold (para. 27, Network interface may be configured to receive, during a time duration, a plurality of data packets; the plurality of data packets comprises a stream, the magnitude of the time duration may be specific to the data stream that incorporates the plurality of data packets. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta the ability to include a further plurality of processors reads the data packets from the network interface module in hard real-time with latencies within a first threshold as taught by Maciocco et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to control number of packets received at the network interface module in certain time interval
to Wu et al.’s, Hoffman’s, Dumitrescu et al.’s and Akahane et al.’s, Umina et al.’s and Gupta’s system.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. (US 20160127276 A1, “PACKET CAPTURE ENGINE FOR COMMODITY NETWORK INTERFACE CARDS IN HIGH-SPEED NETWORKS”), Hoffman (US 7631193 B1, “Tokenless identification system for authorization of electronic transactions and electronic transmissions”), Dumitrescu et al. (US 20150341473 A1, “PACKET FLOW CLASSIFICATION”), Akahane et al. (US 20050013300 A1, “Packet forwarding device equipped with statistics collection device and statistics collection method”), Umina et al. (US 5193071, “Memory apparatus for multiple processor systems”) and Gupta (US 5317734, “Method of synchronizing parallel processors employing channels and compiling method minimizing cross-processor data dependencies”)
as applied to claim 15 above, and further in view of Gamage et al. (US 20110026406 A1, “APPARATUS AND METHODS FOR CAPTURING DATA PACKETS FROM A NETWORK”).


However Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta do not explicitly teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system.
Gamage et al. in an analogous art teach that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system (para. 45, sampled data packet forwarding path comprises circuitry, a data sampling circuit that samples received data packets and forwards only a subset of the received data packets).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include the system of Wu et al., Hoffman, Dumitrescu et al., Akahane et al., Umina et al. and Gupta the ability that the network interface module is configured to: receive n packets; capture 1 of the n packets; and transmit n-1 of the n packets to a subsequent packet capture system that is arranged in series with the system as taught by Gamage et al. since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of the ordinary skill in the art would recognize the combination would provide predictable result of providing the opportunity to process data packets sequentially with one packet processed by each packet processing device to Wu et al.’s, Hoffman’s, Dumitrescu et al.’s and Akahane et al.’s, Umina et al.’s and Gupta’s system.




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIPAKKUMAR B GANDHI whose telephone number is (571)272-3822. The examiner can normally be reached Monday-Thursday (8:30 - 5 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, April Blair can be reached on 571-270-1014. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DIPAKKUMAR B. GANDHI
Examiner
Art Unit 2111



/DIPAKKUMAR B GANDHI/Examiner, Art Unit 2111  
/APRIL Y BLAIR/Supervisory Patent Examiner, Art Unit 2111